Citation Nr: 9922226	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  95-28 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel



INTRODUCTION

The veteran had active duty from September 1943 to April 1946 
and died on April [redacted] 1994.  The appellant, the veteran's 
widow, appealed a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In March 1998, the Board remanded the 
appellant's claim to the RO for further evidentiary 
development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by 
the RO.

2. According to the death certificate, the immediate cause of 
the veteran's death in April 1994 was cardiac arrhythmia; 
another significant condition contributing to death was 
carcinoma of the prostate with metastasis.

3. Cardiac arrhythmia and carcinoma of the prostate with 
metastasis were initially manifested many years post 
service and are not shown to have been otherwise related 
thereto.

4. The veteran's rheumatic heart disease pre-existed his 
entry into active service and did not increase in severity 
therein.

5.  Service connected disabilities were no factor in the 
veteran's death.




CONCLUSIONS OF LAW

A service-connected disability did not cause or contribute 
significant or materially to the veteran's death and any pre-
existing rheumatic heart disease was not aggravated by 
service.  38 U.S.C.A. §§ 1101,1112,1131, 1153, 1310, 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death.  The legal question to be answered, 
initially, is whether the appellant has presented evidence of 
a well-grounded claim; that is, a claim that is plausible.  
If she has not presented a well-grounded claim, her appeal 
must fail with respect to this claim and there is no duty to 
assist her further in the development of the claim.  
38 U.S.C.A. § 5107(a).  The Board finds that the appellant's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); it is also satisfied that all relevant facts have 
been properly and sufficiently developed.  To that end, in 
March 1998, the Board remanded the appellant's case to the RO 
for the purpose of obtaining additional medical records, 
including records regarding the veteran's final illness.  
Those records were received and associated with the claims 
file and, as such, no further assistance to the appellant is 
required to comply with the duty to assist.  38 U.S.C.A. 
§ 5107.

Facts

The veteran's death certificate shows that he died in April 
1994, at the age of 77, and that the immediate cause of his 
death was cardiac arrhythmia.  Carcinoma of the prostate with 
metastasis was listed as another significant condition 
contributing to death but not resulting in the underlying 
cause and no autopsy was performed.  At the time of the 
veteran's death, service connection was in effect for a right 
middle finger disability and a herniorrhaphy scar with 
recurrent ventral hernia, each evaluated as 10 percent 
disabling.

When examined for entry into service in July 1943, the 
veteran gave a history of hospitalization for one month in 
1941 for acute rheumatic fever and endocarditis.  His 
induction physical indicates a normal cardiovascular system 
and the examiner apparently remarked that the heart was 
compensated, although the cardiac reserve may be nil and 
further examination was recommended.  The veteran was found 
qualified for active military service.  

In late February 1945, the veteran was seen for complaints of 
precardial pains and gave a history of chest discomfort for 
several days.  Physical examination showed no definite 
cardiac enlargement and a slight murmur.  The impression was 
questionable valvular disease and RHD (rheumatic heart 
disease) and further study was recommended.  When examined 
two days later, in early March 1945, he complained of a 
squeezing chest pain and dyspnea on moderate exertion.  
Examination of the heart revealed apical impulse in the left 
nipple line, no thrills and a barely audible murmur.  Four 
days later, in a mid-March entry, it was reported that the 
veteran's chest pains had lessened, he looked better than 
expected and he was afebrile and asymptomatic.

A July 1945 preoperative examination record reveals that the 
veteran's heart was definitely enlarged on percussion and he 
had a normal electrocardiogram (EKG).  The preoperative 
diagnosis was epigastric hernia and surgery was performed.

According to an August 1945 consultation report, the veteran 
complained of chest pain and gave a history of being 
diagnosed with rheumatic fever with endocarditis in 1941 with 
a one-month hospitalization and then six months as a bed 
patient at home.  He did not work from January 1941 to 
January 1943, when he did light work and felt chest pain that 
was dull and did not radiate.  He reported smoking one pack 
of cigarettes a day and had a history of a cough that was 
paroxysmal in nature and not severe.  The veteran's EKG was 
normal.  On physical examination, his heart was not enlarged 
to percussion, there was no thrill felt and blood pressure 
was normal.  Chest-x-rays showed normal lung fields and 
cardiac outline was within normal limits.  Auscultation of 
the heart revealed no murmurs and there was a normal sinus 
rhythm.  The impression was no pathology of the 
cardiovascular or respiratory system.  In the examiner's 
opinion, the veteran's symptoms were due to a fixation on his 
previous rheumatic fever and endocarditis.

In January 1946, the veteran was seen in the cardiovascular 
clinic for pre-operative examination and clearance of cardiac 
ailments prior to ventral hernia surgery.  He complained of 
occasional fleeting pain in the right chest, varying in 
intensity that came on soon after lying down.  The veteran 
denied dyspnea or pain in the precordium.  The veteran gave a 
history of working an eight-hour day, without undue fatigue, 
as a pipe fitter prior to entering service.  He was able to 
complete basic training but had considerable chest pain 
following heavy duty.  Objectively, the veteran was well 
developed and did not appear acutely ill.  His blood pressure 
was normal.  Auscultation revealed both systolic and 
diastolic murmurs.  Rate and rhythm were normal.  The 
examiner noted that an EKG taken two days earlier revealed 
some variation from normal, but was definitely not diagnostic 
and suggested that the EKG be repeated and barium fluoroscopy 
of the chest be taken.  The impression was RHD with mitral 
and aortic insufficiency and possible mild cardiac 
hypertrophy.  Further tests were recommended prior to final 
diagnosis.  Two days later there was evidence of a systolic 
murmur grade 1 or grade 2.  However, results of a chest x-
ray, EKG and barium fluoroscopy were within normal limits, 
there was no contraindication to surgery and the veteran was 
to be reevaluated after surgery regarding whether limited 
service was indicated.  When examined for discharge in April 
1946, the veteran's cardiovascular system was normal, his 
chest x-ray was negative, his blood pressure was normal and 
there was no report of cardiovascular disease.  

Post service, the veteran was examined by VA in May 1947 and 
said he installed milking machines and water systems and had 
not received medical attention since discharge from service.  
His cardiovascular and respiratory systems were normal.  In 
June 1950, the veteran was reexamined by VA and said he 
worked as a serviceman for a hardware company and that he had 
not received medical care since his last VA examination.  His 
cardiovascular and respiratory systems were normal.

Private medical records dated from 1969 to 1994 are 
associated with the claims file and indicate that, starting 
in approximately August 1978, a chest x-ray disclosed some 
arteriosclerotic calcifications in the transverse thoracic 
aorta.  This was seen again in April 1984.  In 1985, chest x-
ray results showed mild atherosclerosis of the thoracic 
aorta, although the conclusion was no evidence for acute 
disease.  Findings of a May 1986 examination include 
arteriosclerotic aorta and carotids, early and intermittent 
atria fibrillation, controlled.  

In November 1986, the veteran was hospitalized for treatment 
of supraventricular tachycardia, symptomatic.  He was 
admitted for observation and digitalization and a radiology 
report includes an impression of atherosclerosis with no 
active pulmonary infiltrates.  He was asymptomatic at 
discharge and without evidence of valvular heart disease.

A January 1987 private clinic treatment record indicates that 
the veteran had extertional dyspnea without orthopnea and 
experienced an episode of rapid heart action for which 
medication was prescribed.  The impression was 
arteriosclerotic aorta and carotids and intermittent atrial 
fibrillation.  Findings of an April 1988 examination included 
heart disease, with cardiomegaly, arteriosclerotic 
fibrillation, angina of effort possible.

In January 1990, William W. Douglas, M.D., examined the 
veteran at the Mayo Clinic and reported that an 
echocardiogram showed thickening and tethering of the mitral 
leaflets suggestive of old RHD, with no stenosis.  An EKG 
showed atrial fibrillation and cardiac enlargement.  Cardiac 
consultation at Mayo Clinic revealed the diagnoses to be 
rheumatic heart disease with dominant mitral regurgitation, 
mild aorta stenosis, and atrial fibrillation, with 
cardiomegaly.

In April 1990, the veteran was hospitalized for congestive 
heart failure and atrial fibrillation.  Diagnoses included 
rheumatic heart disease with mitral regurgitation, minimal 
aorta stenosis, and cardiomegaly and atrial fibrillation.  

When examined in October 1990 at the private medical clinic, 
the veteran was noted to have a right ventral hernia since 
service and rheumatic valve disease with mitral 
regurgitation, atherosclerosis and atrial fibrillation.  The 
veteran's rheumatic valve disease was not linked to service.

The veteran was examined at the Mayo Clinic in July 1991, 
according to a letter from Mario Castro, M.D.  Final 
diagnoses included RHD with multi-valvular disease and atrial 
fibrillation and his RHD was considered stable. 

The veteran was hospitalized in June 1992 with high-grade 
pyrexia, probable bronchopneumonia and atrial fibrillation 
with rapid ventricular response.  A chest x-ray showed 
cardiomegaly with atherosclerosis.  Diagnoses included RHD 
with mild regurgitation and minimal aortic stenosis and 
cardiomegaly and atrial fibrillation.  

In July 1993, the veteran was admitted to CGH Medical Center 
with anginal chest distress.  A diagnosis of coronary 
atherosclerosis and rheumatic heart disease was made.

In March 1994, the veteran was admitted to CGH Medical Center 
for treatment of carcinoma of the prostate and bone 
metastases.  He was discharged in April 1994 with diagnoses 
of carcinoma of the prostate, bone metastases, dementia, 
cancer asthenia and weakness with total bedridden status and 
congestive heart failure.  He was considered completely 
dependent on skilled care, had a poor prognosis and was 
transferred to the skilled nursing unit at the hospital where 
he died approximately nine days later.  Carcinoma of the 
prostate with metastases and generalized inanition were the 
final diagnoses.  

In June 1994, the appellant submitted a claim for benefits 
along with one page of a life insurance application that the 
veteran apparently prepared in December 1966 and on which he 
indicated that he had acute rheumatic fever and endocarditis 
in 1941.

In a November 1998 statement, Girish R. Bhatt, M.D., 
F.A.C.C., F.A.C.P., a cardiologist, said that he reviewed the 
veteran's chart and observed that a March 1963 note by Dr. 
Griffith indicated that the veteran had a history of 
rheumatic fever and was hospitalized for several weeks in 
1941.  From this note, according to Dr. Bhatt, indirectly it 
can be inferred that the veteran's heart disease was that 
old.

In a February 1999 opinion, a VA cardiologist who reviewed 
the veteran's entire claims file, at the request of the RO, 
concluded that rheumatic heart disease contributed to the 
heart condition that resulted in the veteran's death.  
Further, the heart specialist opined that it was less likely 
than not that the rheumatic heart disease that the veteran 
had in 1941 was aggravated by military service from 1943 to 
1945.  According to the VA cardiologist, when the veteran was 
examined in service in January 1946, at the time of a second 
hernia repair, he had a normal EKG, cardiac fluoroscopy and 
chest x-ray.  Post-operatively, after the cardiac stress of 
surgery, the veteran remained asymptomatic.  Further, the VA 
cardiologist found that the veteran's clinical deterioration 
did not occur until the veteran developed atrial fibrillation 
and congestive failure in 1990.  Even at that late date, the 
physician noted the veteran had normal ventricular function.  
In the VA cardiologist's opinion, there was no clinical 
evidence to suggest that the veteran's pre-existing rheumatic 
heart disease was aggravated by his active military service.


Analysis

Service connection for the cause of the veteran's death is 
warranted when a veteran dies of a service-connected 
disability.  38 U.S.C.A. § 1310.  The death of a veteran is 
considered to be due to a service-connected disability when 
the evidence establishes that such a disability was either 
the principal or a contributory cause of death.  38 C.F.R. 
§ 3.312.  According to 38 U.S.C.A. § 1110, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  Even if there is no evidence of arteriosclerosis or 
cardiovascular disease, or malignant tumor, in service, its 
incurrence in service will be presumed if it was manifested 
to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.  
Moreover, a disease that is proximately due to or the result 
of a service-connected disease or injury shall be service-
connected.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1111.  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153.

Service connection for aggravation of a disability includes 
only the degree by which the disability increased in severity 
during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
In addition, the U.S. Court of Appeals for Veterans Claims 
(known as the U.S. Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "court") has held that 
"temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b). 

The appellant contends that the veteran's death due to 
cardiac arrhythmia, with carcinoma of the prostate with 
metastasis as another significant condition that contributed 
to but did not result in death, developed as a result of the 
in-service aggravation of the veteran's preservice rheumatic 
fever.  The medical evidence does not establish that the 
veteran's cardiac arrhythmia or prostate cancer was incurred 
in or aggravated by military service or that cardiac 
arrhythmia or prostate cancer was manifested within the one-
year presumptive period after separation. The first medical 
evidence of cardiovascular disease was in 1990 when atrial 
fibrillation and cardiac enlargement were shown on an EKG 
performed at the Mayo Clinic, nearly forty five years after 
the veteran's discharge from service.  Prostate cancer was 
not diagnosed until the 1990's.

Service medical records reflect that when examined for 
entrance into service, the veteran gave a history of prior 
hospitalization in 1941 for rheumatic heart disease and 
endocarditis, but he was found qualified for service. Data 
recorded for clinical purposes during service clearly and 
unmistakably demonstrates that the veteran had rheumatic 
heart disease as a consequence of preservice rheumatic fever, 
thus rebutting the presumption of soundness. 38 U.S.C.A. 
§ 1111. 

The VA cardiologist who reviewed all the veteran's medical 
records in February 1999, concluded that it was less likely 
than not that the preservice rheumatic heart disease was 
aggravated by miliary service. He pointed out that the 
veteran's clinical deterioration did not occur until 1990, 
and that even at that time his ventricular function was 
normal. The VA physician opined that there was no clinical 
evidence to suggest that the veteran's preexisting rheumatic 
heart disease was aggravated by active service. As it is not 
shown that the preexisting rheumatic heart disease was more 
disabling at service discharge than it was at entry into 
service, the presumption of aggravation does not attach. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Hunt.

In support of her claim, the appellant points to the November 
1998 statement of Dr. Bhatt who said that, upon review of 
records and a note made in 1963 by a another physician that 
the veteran had a history of rheumatic fever, indirectly it 
can be inferred that the veteran's heart disease could be 
that old.  The VA cardiologist did agree that the preservice 
rheumatic heart disease dated prior to service and played a 
role in the veteran's demise. As noted above, however, the VA 
cardiologist found no connection between the veteran's 
military service and the cardiac arrhythmia which caused his 
death. Given that the VA cardiologist had access to all of 
the evidence of record and gave reasons and bases for his 
conclusions, the Board finds his opinions more probative that 
those of Dr. Bhatt. Dr. Bhatt's November 1998 statement is 
both equivocal and speculative and, at most, does little more 
than propose that it is indirectly possible that the 
veteran's heart disease could be as old as 1941.  He does not 
factually establish or explain the sequence of medical 
causation using the facts applicable in the veteran's case.  
Such speculation is not legally sufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

At the time of his death, the veteran was service-connected 
for disabilities including a finger disability and a scar. 
Neither of the conditions is shown to have contributed to the 
veteran's death.  In summary, the Board concludes that there 
was no relationship between the veteran's preexisting 
rheumatic heart disease and active service, nor was prostate 
cancer or cardiac arrhythmia shown to be etiologically 
related to service or a service-related injury.  38 C.F.R. 
§ 3.312.

In making its determination, the Board has been sensitive to 
the appellant's assertion that the cardiac arrhythmia that 
occasioned the veteran's death was, in turn, associable with 
active military service.  However the Board would 
respectfully point out that, as a lay person, the appellant 
is not competent to offer an opinion that  requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Inasmuch as cardiac arrhythmia  and carcinoma of the prostate 
with metastasis are the pathologies implicated in the 
veteran's death, and inasmuch as the preponderance of the 
medical evidence relating such conditions to service or any 
service-connected disability is against the appellant's 
claim, service connection for the cause of the veteran's 
death is not warranted.  The evidence is not so evenly 
balanced that there is any doubt as to any material issue.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1310, 1153, 5107(a); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.312.


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

